
	
		II
		112th CONGRESS
		1st Session
		S. 1694
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. McCain (for himself
			 and Ms. Ayotte) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To limit the use of cost-type contracts by the Department
		  of Defense for major defense acquisition programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Defense Cost-Type Contracting
			 Reform Act of 2011.
		2.Limitation on use of
			 cost-type contracts
			(a)Prohibition
			 with respect to production of major defense acquisition
			 programsNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall modify the acquisition regulations
			 of the Department of Defense to prohibit the Department from entering into
			 cost-type contracts for the production of major defense acquisition programs
			 (MDAPs).
			(b)Conditions with
			 respect to development of major defense acquisition
			 programsSection 818(d) of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2329; 10
			 U.S.C. 2306 note) is amended—
				(1)in paragraph (1),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraphs:
					
						(3)all reasonable
				efforts have been made to define the requirements sufficiently to allow for the
				use of a fixed-price contract for the development of the major defense
				acquisition program; and
						(4)despite these
				efforts, the Department of Defense cannot define requirements sufficiently to
				allow for the use of a fixed-price contract for the development of the major
				defense acquisition
				program.
						.
				(c)Reporting of
			 cost-Type development contractsNot later than 30 business days
			 before issuing a solicitation for the development of a major defense
			 acquisition program, the Secretary of Defense shall submit to the Committee on
			 Armed Services and the Committee on Appropriations of the Senate and the
			 Committee on Armed Services and the Committee on Appropriations of the House of
			 Representatives notice of the proposed award and the written determinations
			 required under paragraphs (1) and (4) of section 818(d) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007, as amended by
			 subsection (b), and the reasons supporting the determinations.
			(d)DefinitionsIn
			 this section:
				(1)Major defense
			 acquisition programThe term major defense acquisition
			 program has the meaning given the term in section 2430(a) of title 10,
			 United States Code.
				(2)Production of a
			 major defense acquisition programThe term production of a
			 major defense acquisition program means the production, either on a
			 low-rate initial production or full-rate production basis, and deployment of a
			 major system that is intended to achieve operational capability that satisfies
			 mission needs, or any activity otherwise defined as Milestone C, or Key
			 Decision Point C in the case of a space program, under Department of Defense
			 Instruction 5000.02 or related authorities.
				(3)Development of
			 a major defense acquisition programThe term development of
			 a major defense acquisition program means the development of a major
			 defense acquisition program or related increment of capability, the completion
			 of full system integration, the development of an affordable and executable
			 manufacturing process, the demonstration of system integration,
			 interoperability, safety, and utility, or any activity otherwise defined as
			 Milestone B, or Key Decision Point B in the case of a space program, under
			 Department of Defense Instruction 5000.02 or related authorities.
				
